Citation Nr: 1758398	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-06 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the withholding of compensation benefits to recoup the amount of severance pay received by the Veteran was proper.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.S.E., Counsel






INTRODUCTION

The Veteran served on active duty from May 2003 to May 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2016, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C. § 7102(b) (2012).


FINDINGS OF FACT

1.  The Veteran was discharged from military service in May 2006 due to lumbar degenerative dis disease with herniated disc L5-Sl, status post laminotomy and
discectomy, for which he received severance pay in the amount of $12,747.60 (after Federal taxes).   

2.  In a December 2006 rating decision, the RO granted service connection for lumbar degenerative disc disease with herniated disc L5-S1 with residual scar, status post decompression right L5-S1 ("back disability"), evaluated as noncompensable (0 percent disabling).  

3.  In October 2008, the RO increased the Veteran's evaluation for his service-connected back disability to 40 percent; the Veteran previously received severance pay for this condition.  

4.  Since the Veteran received severance pay for a back disability, his VA compensation pay awarded in the October 2008 rating decision was subject to recoupment of the severance pay that he was already paid.  

CONCLUSION OF LAW

Recoupment of the Veteran's severance pay, by withholding his VA disability compensation, was warranted.  10 U.S.C. §§ 1174, 1212 (2012); 38 C.F.R. § 3.700 (a)(3) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that recoupment of his severance pay is not warranted.  The Veteran has not disputed the amount of severance pay received and subject to recoupment.  Rather, during his hearing, held in November 2016, he asserted the following: VA has recouped an amount greater than is warranted.  VA had recouped his severance pay between 2008 and 2010, and that recoupment was completed as of 2010.  Nevertheless, in early 2011, VA told him that it needed to recoup $9,021.00.  As examples of contradictory VA notifications as to his severance pay recoupment, the Veteran cited to a VA notification, dated in November 2009, which indicated that $515.00 was to be withheld for recoupment of severance pay, with an effective date of December 1, 2008.  He further cited to a statement of the case, dated in January 2010, which shows that the RO notified him that approximately $2,227.00 of his severance pay remained to be recouped.

The recoupment of a Veteran's separation or severance pay from his or her VA disability compensation is required by 10 U.S.C. § 1174 (h)(2).  Under this statute, a service member who has received separation pay, severance, or readjustment pay under any other provision of law, based on service in the armed forces, shall not be deprived of any disability compensation to which he or she is entitled under the laws administered by VA.  However, the Veteran shall have deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  Id.; see also 38 C.F.R. § 3.700 (a)(3) (2017).   

Under 38 C.F.R. § 3.700 (a)(5)(i), "[w]here entitlement to disability compensation was established on or after September 15, 1981, a Veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of the receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 1174a was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits less the amount of Federal income tax withheld from such pay."  38 C.F.R. § 3.700 (a)(5)(i) .

VA's General Counsel has concluded that disability compensation should be offset to recoup the amount of special separation benefits (including disability severance) received by a former member of the armed forces.  See VAOGCPREC 14-92, 57 Fed. Reg. 49746 (1992); VAOGCPREC 12-96, 61 Fed. Reg. 66,750 (1996). 

The deduction of military disability severance pay from VA disability compensation prevents the duplication of payments and ensures that a veteran is not paid twice for the same disability.  VAOPGCPREC 67-91, 56 Fed. Reg. 51053 (1991). 

According to the revised regulation at 38 C.F.R. § 3.700 (a)(3), for members of the military who were medically discharged after January 28, 2008, "no recoupment of severance pay will be made for disabilities incurred in the line of duty in a combat zone or incurred during performance of duty in combat-related operations as designated by the Department of Defense."  This provision, containing identical language, originated in the National Defense Authorization Act (NDAA) of 2008, and is codified at 10 U.S.C. § 1212 (d)(2).  See Pub. L. 110-181, 122 Stat. 3 (January 28, 2008).  Because the Veteran was medically discharged from active duty in May 2006, this revised provision does not apply to the present claim.

The Veteran's service treatment records include a Medical Evaluation Board report, and Physical Evaluation Board report (PEB), both dated in March 2006.  This evidence shows that the Veteran was essentially determined to be unfit for service due to chronic back pain from lumbar degenerative disc disease, with herniated disc L5-Sl, status post laminotomy and discectomy.  

The Veteran's discharge (DD Form 214) shows that he was separated from service in May 2006 due to disability, and that he received $16,996.80 in severance pay.  

In a December 2006 rating decision, the RO granted service connection for lumbar degenerative disc disease, with herniated disc L5-S1, with residual scar, status post decompression right L5-S1 ("back disability"), evaluated as noncompensable (0 percent disabling).  

In October 2008, the RO increased the Veteran's evaluation for his service-connected back disability to 40 percent, with an effective date in May 2006.  

The Veteran was discharged from military service in May 2006 due to lumbar degenerative disc disease with herniated disc L5-Sl, status post laminotomy and
discectomy, for which he received severance pay in the amount of $16,996.80 ($12,747.60 after taxes).   See e.g., Notice of Benefit Payment Transaction (VA Form 20-6560), dated in December 2007; C&P Master Record, Audit Writeout (VA Form 20-8270), dated in February 2008; Compensation and Pension Award (VA Form 21-8947), dated in October 2008.  

Since the Veteran received severance pay for a back disability, his VA compensation pay awarded in the October 2008 rating decision was subject to recoupment of the severance pay that he was already paid.  

The record reflects that the full amount of the Veteran's severance pay has now been recouped since his compensation benefits were restored.

Since the Veteran received severance pay for a back disability, his compensation pay awarded in the October 2008 rating decision was subject to recoupment of the severance pay that he was paid upon separation from service.  The Board therefore finds that recoupment of this severance pay was proper, since the Veteran was paid severance pay based on the back disability, and he was subsequently awarded VA compensation for the same disability.  

To the extent that the Veteran has asserted that the RO recouped more than it should have, the evidence shows the following: in October 2008, the Veteran was notified that his benefits would be adjusted to recoup his severance pay (arising out of the grant of a 40 percent rating for his back disability).  See VA notification letter, dated October 31, 2008.  

However, in November 2008, before any severance pay was recouped, the Veteran filed a VA Form 686c to receive additional compensation for dependents.  In February 2009, his dependents were added retroactively to June 2006 (i.e., commensurate with the first day of the month following the award for increased compensation (to 40 percent) for his back disability).  See VA notification letter, dated January 27, 2009.  See document associated with August 2012 VA audit, summarizing administrative history of the claim.  

Thus, as of January 2009, there had not been any recoupment of severance pay.  Upon discovering this error, the RO sent a letter to the Veteran dated March 31, 2009, notifying him of the error.  The RO therefore proposed to start recouping his severance pay effective July 2009.  Id.; see also VA award letter, dated June 30, 2009.  

In June 2009, the RO informed the Veteran that in a letter dated March 31, 2009, it had informed him that it would reinstate withholding for his severance pay condition (i.e., his back disability), and that he would be paid at the 10 percent rate for his non-severance condition (i.e., his service-connected disabilities other than his back).  He was informed that he would receive $123.00 per month (with $850.00 per month withheld for recoupment of severance pay) beginning July 1, 2009 (i.e., the date upon which severance pay withholding had been reinstated). 

In July 2009, the RO, for the first time, VA began recoupment of severance pay.  Specifically, between July and October of 2009, VA withheld four payments of $850.00, for a total of $3,400.00.  

In March 2011, the Veteran requested an audit of his account.  That same month, the Veteran was notified that he had been paid $9,012.60 more than he was entitled to receive (i.e., in un-recouped severance pay), and that it would withhold this amount beginning in June 2011.  See VA notice letter, dated March 4, 2011.

In August 2012, an audit was performed.  The audit indicates the following: in 2007, and 2008, no severance was recouped.  Between July and October of 2009, 4 payments of $850.00 were recouped (totalling $3,400.00).  In 2010, no severance was recouped.  In 2011, eight payments of $752.00 were recouped (totalling $6,016.00)

Between February and May of 2012, three payments of $752.00, and one payment of $749.60, were recouped (totalling $3,005.60).   

The total withholding was therefore $9,021.60 ($6,016.00 + $3,005.60).  There was also an amount of $326.00 noted to be "due," which has presumably been recouped, and which in any event does not appear to be in issue.  

In September 2012, the RO notified the Veteran of the following: his original severance pay was $16,996.80.  The amount of recoupment, minus Federal taxes, was $12,747.60.  The only deductions that had been made for recoupment of severance pay were taken during a four month period in 2009.  There were no deductions for recoupment of severance pay prior to 2009.  A debt for the balance of severance recoupment, in the amount of $9,021.60, was created in March 2011.  VA now considers the full amount of $12,747.60 to have been recouped.  There are no discrepancies with the recoupment of his severance pay.  See VA notice to Veteran, dated September 5, 2012.  

In summary, at times the RO appears to have issued somewhat confusing and/or incorrect notices.  The RO also appears to have failed to withhold amounts due to recoup severance pay in a timely manner, following notice to the Veteran.  However, notwithstanding any errors in the RO's notifications, the Board finds that the August 2012 VA audit and the associated accounting documents are more probative of the issue of the actual amounts withheld for recoupment of severance pay.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  This evidence shows that there is no basis to find that VA recouped an amount in excess of the Veteran's severance pay, minus Federal taxes.  The Board therefore finds that the recoupment of $12,747,60 was warranted.  

Finally, in January 2010, the Veteran essentially advanced an argument, grounded in equity, that recoupment of severance pay was not warranted because the law treats retirees more favorably than other veterans.  See VA Form 9, received in January 2010; see generally 10 U.S.C. §§ 1414, 5304, 5305 (2012); 38 C.F.R. § 3.750 (2017).  However, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C. §§ 503, 7104 (2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  VA regulations simply do not provide a remedy for this theory of equity.

Because the law, and not the evidence, is dispositive of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534, 542 (2002).  


ORDER

Recoupment of severance pay was proper, and the appeal as to this issue is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


